Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2019/0207737).

Regarding claim 1, Babaei discloses a method for data transmission (Babaei, paragraph [0004], transmit data), comprising: 
determining, by a terminal device, whether there exists a skippable resource in a transmission resource set according to reference information (Babaei, Fig. 33; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped; paragraph [0483], wireless device may skip the transmission of SP-CSI report for that SP-CSI resource 3302a); and
performing, by the terminal device, transmission of a target service on an available resource in the transmission resource set, and not performing, by the terminal device, transmission of the target service on the skippable resource in the transmission resource set (Babaei, Fig. 33; paragraph [0463], 
wherein the transmission resource set comprises at least one group of periodic transmission resources configured by a network device (Babaei, Fig. 33; paragraph [0459], wireless device receives first DCI for activation of grant-free resource blocks; paragraph [0461], wireless devices receives second DCI indicating SP-CSI resources).  

Regarding claim 2, Babaei discloses the method according to claim 1, wherein not performing transmission of the target service on the skippable resource in the transmission resource set (Babaei, Fig. 33; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped) comprises: determining, by the terminal device, not to receive a Physical Downlink Shared Channel (PDSCH) corresponding to the target service on the skippable resource (Babaei, paragraph [0365], DCI for PDSCH resource indication).  

Regarding claim 3, Babaei discloses the method according to claim 1, wherein resources in the transmission resource set are at least one of Semi-Persistent Scheduling (SPS) resources or configured grant resources (Babaei, Fig. 33; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped; paragraph [0483], wireless device may skip the transmission of SP-CSI report for that SP-CSI resource 3302a).  

claim 4, Babaei discloses the method according to claim 1, wherein the reference information comprises: configuration information for the transmission resource set, wherein the configuration information is used to indicate information of resources in the transmission resource set (Babaei, paragraph [0462], index/SP-CSI configuration indicating SP-CSI resources).  

Regarding claim 5, Babaei discloses the method according to claim 1, further comprising:
determining, by the terminal device, the skippable resource in the transmission resource set according to a first condition (Babaei, paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped), wherein the first condition comprises:
the terminal device supports not performing transmission of the target service on a part of resources in the transmission resource set (Babaei, paragraph [0465], first resources not selected based on being smaller than a threshold indicated by the wireless device in a capability message).

Regarding claim 6, Babaei discloses the method according to claim 5, wherein determining, by the terminal device, the skippable resource in the transmission resource set according to the first condition (Babaei, paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped) comprises 49Atty. Dkt. No. 10060-01-0125-US at least one of the following: 
determining the skippable resource in the transmission resource set according to the period of the target service and the period of the at least one group of periodic transmission resources; 
determining the skippable resource in the transmission resource set according to an amount of resources required by the target service and an amount of resources in the transmission resource set 
determining the skippable resource in the transmission resource set according to an amount of resources required by the target service and an amount of resources that have been used in the transmission resource set.  

Regarding claim 7, Babaei discloses the method according to claim 1, wherein resources in the transmission resource set are configured grant resources  and the method further comprises: determining, by the terminal device, not to generate a Medium Access Control (MAC) Packet Data Unit (PDU) at a MAC layer, wherein the MAC PDU corresponds to the skippable resource (Babaei, paragraph [0460], uplink grant for transmission via first resources for MAC entity to create a packet; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped).  

Regarding claim 8, Babaei discloses the method according to claim 7, further comprising:
determining, by the terminal device, not to generate the MAC PDU at the MAC layer  according to a second condition (Babaei, paragraph [0460], uplink grant for transmission via first resources for MAC entity to create a packet; paragraph [0463], wireless device may select one of the first or second resources for transmission based on selection criteria, and the non-selected resource may be skipped), wherein the second condition comprises at least one of the following conditions that: 
if a period of a first transmission resource group in the at least one group of periodic transmission resources is smaller than a period of the target service, the skippable resource is determined in the first transmission resource group; 

according to a mapping relationship between resources in the transmission resource set and at least one service, if a second transmission resource group in the transmission resource set does not correspond to the target service, the second transmission resource group is determined as the skippable resource; 50Atty. Dkt. No. 10060-01-0125-US
according to a mapping relationship between resources in the transmission resource set and at least one service, if a second transmission resource group in the transmission resource set corresponds to the target service, the skippable resource is determined in the second transmission resource group, wherein the at least one service comprises the target service; 
according to a mapping relationship between resources in the transmission resource set and at least one logical channel, if a third transmission resource group in the transmission resource set does not correspond to a logical channel where the target service is, the third transmission resource group is determined as the skippable resource, wherein the at least one logical channel comprises a logical channel used to carry the target service; 
according to a mapping relationship between resources in the transmission resource set and at least one logical channel, if a third transmission resource group in the transmission resource set corresponds to a logical channel where the target service is, the skippable resource is determined in the third transmission resource group, wherein the at least one logical channel comprises a logical channel used to carry the target service; 
a DMRS corresponding to a target resource among resources in the transmission resource set is detected, and if a DMRS detection result indicates that the target resource does not belong to the terminal device, the target resource is determined as the skippable resource; 

the terminal device receives indication information sent by the network device, wherein the indication information indicates that the terminal device is capable of not performing transmission of the target service on a part of resources in the transmission resource set; 
the terminal device supports not performing transmission of the target service on a part of resources in the transmission resource set; or 
the terminal device sends capability information to the network device, wherein the capability information is used to indicate that the terminal device has a capability of not performing transmission of the target service on a part of resources in the transmission 51Atty. Dkt. No. 10060-01-0125-US resource set (Babaei, paragraph [0465], second resources selected based first resources on being smaller than a threshold indicated by the wireless device in a capability message).  

Claims 9-14 are rejected under substantially the same rationale as claims 1-6.

Claims 15-20 are rejected under substantially the same rationale as claims 1-6.  Babaei further discloses a memory for storing computer programs; and a processor, wherein the processor is configured to execute the computer programs (Babaei, paragraph [0145], program code instructions stored in non-transitory memory and executable by the one or more processors).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466